Citation Nr: 1545656	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  07-34 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (claimed as adjustment disorder).  

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to September 1984 (ACDUTRA), and from June 1985 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2010, February 2013, and November 2013 for further development.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include major depressive disorder, was incurred during service.

2.  There is no current diagnosis of narcolepsy.

3.  The evidence is at least in equipoise as to whether the Veteran's respiratory disabilities, to include asthma, sinusitis, and allergic rhinitis have been aggravated by her service connected psychiatric disabilities.

  
CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for acquired psychiatric disorder, to include major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for narcolepsy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an award of service connection for respiratory disabilities, to include asthma, sinusitis, and allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in March 2007, December 2011, and April 2013.  The Board also obtained opinions from appropriate specialists in February 2015.  These examinations and opinions are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations and/or rendering of the opinions, and they addressed the relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The service treatment records include a January 1994 outpatient treatment report in which the Veteran was admitted for depression (VBMS, 1/29/07).  The record reflects marital problems.  The Veteran denied previous psychiatric treatment.  Upon examination, the Veteran appeared to be very depressed and withdrawn.  She spoke in a low and soft voice.  She denied suicidal or homicidal thoughts or ideas.  There was no thought disorder, delusions, or hallucinations.  Memory for recent and remote past experiences was grossly intact.  Reasoning, judgment, and insight were fair.
The Veteran was not given any antidepressant medicine; and her depression gradually cleared over the weekend when her husband visited her at the hospital and they had an opportunity to discuss their problems.  On the day of discharge, she was pleasant, cheerful, and hopeful about the marital problems.  She and her husband agreed to go into marriage counseling.  The Veteran was diagnosed with adjustment disorder with depressed mood.

Service treatment records also include several instances of the Veteran seeking treatment for upper respiratory infections (October 1992), asthma (January 1989), allergic rhinitis (May 1994), and sinusitis (March 1991, October 1992).

Finally, service treatment records reflect a diagnosis of possible narcolepsy in March 1993, and a diagnosis of narcolepsy in August 1984.  They also reflect an incident in which the Veteran passed out in March 1991.  

Post service records reflect that in September 2003, the Veteran sought treatment from Dr. L.B.  She reported depressed mood, psychomotor slowing, marked difficulty concentrating, lethargy, some weight loss (five pounds) in the last month, and frequent crying spells.  She denied auditory hallucinations but indicated thoughts moving rapidly at night, with fairly severe insomnia.  She also reported feeling that she 'hears [her] consciousness" at times.  She reported 5-6 nights of severe insomnia with hypersomnia during the day.  After examining the Veteran, the examiner's assessment was "Rule out bipolar II vs Mixed, Major Depression, recurrent, moderate to severe without psychotic features.  History of Anemia."  In January 2014, Dr. B.L.'s impression was bipolar - mixed, depressed.

A January 2007 Polysomnography report from the Georgetown Sleep Center (J.E.C.) includes an impression of: periodic limb movement disorder (nocturnal myoclonus); restless leg syndrome; poor sleep efficiency, significant fragmentation was present; and idiopathic hypersomnia.  There was no diagnosis of narcolepsy.  (VBMS, 6/12/07)

The Veteran underwent a VA examination in March 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported a family history that included a chaotic childhood; a womanizing father resulting in a divorce when she was 10 years old; molestation by her uncle; becoming pregnant when she was 14; marrying the father; and being repeatedly raped and assaulted by him.  She reported that she was struggling with symptoms of sleep walking while she was on active duty.  She reported that for as long as she could remember, she experienced sleeping spells when she was extremely stressed.  She experienced "sinking episodes" sometimes when yelling or excited.  She also described automatic behavior such as driving for miles and not remembering how she got somewhere. She stated that occasionally, she experienced nocturnal palpitations.  She described sleep paralysis that occurred from time to time.  She reported increased symptoms (especially restless legs and kicking) since she was prescribed Zoloft.  She denied nightmares, sleep walking, and hallucinations.  The examiner noted that the Veteran's symptoms were very consistent with cataplexy.  The examiner noted that J.E.C. found that the Veteran had etiology of hypersomnolence but her excessive sleepiness as tested by MSLT did not suggest clinical narcolepsy.

The examiner noted that the Veteran was first received psychiatric treatment in 1994.  He noted that more recently, the Veteran was treated by Dr. L.B. in September 2003.  

Upon examination, the Veteran appeared somewhat anxious; but reported
that her sleep disturbances had been resolved through medications.  She had no acute distress at the time of the examination; and although the Veteran reported marital problems, she felt that she was doing exceedingly well at the time of the examination.  At the time of the examination, she was not exhibiting either bipolar disorder or depressive behavior.  Consequently, the examiner opined that her diagnosis from a private practitioner of r/o bipolar disorder versus mixed major depression without psychotic features was less likely than not to be a continuation of her in-service diagnosis of adjustment disorder with depression.  The examiner found that the Veteran's major depression was in full remission, and that it was unrelated to her military service.  He noted that the Veteran appeared to have been chronically anxious and had episodes of depression which predated entry into service.  Narcolepsy was ruled out, but hypersomnolence was diagnosed.  

The Veteran underwent another VA examination in December 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported numerous stressors, including sexual harassment by her husband and during service.  The examiner noted that there were conflicts in the various reports of the Veteran's stressors, which caused concern regarding the credibility of the reports.  However, the examiner noted that the Veteran reported symptoms of depression for most of her adult life, and that this indicated that the onset of mood disturbance was prior to military service.    

The Veteran underwent another VA examination in April 2013.  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that the Veteran' symptoms did not meet the DSM-IV criteria for PTSD.  She reported chaotic family life during childhood and adolescence, most likely leading to the onset of depressive symptoms prior to military service.  The examiner opined that the Veteran's symptoms were in remission and were not permanently aggravated by military service beyond the normal course of the disorder.  The examiner opined that there was no indication that the onset of any mental illnesses occurred during military service or were related to military service.   

In August 2014, the Board requested a specialist's opinion as to whether the Veteran's psychiatric disability predated military service.  In February 2015, a staff psychiatrist reviewed the claims file and clearly and unmistakably opined that the Veteran's acquired psychiatric disorders (to include major depressive disorder) did not exist prior to the Veteran's entry into active duty, and they were not aggravated beyond the normal progression of the disorders during or as a result of active duty.  The basis for the opinion was the fact that upon enlistment into service, the Veteran denied having been a patient in an institution for treatment of a mental or nervous condition.  The examiner opined that the Veteran's Major Depressive Disorder was Bipolar I Disorder, and that it is at least as likely as not that it was incurred during service.  The basis for the opinion was that the Veteran's patterns of symptoms (depression, fast thoughts, insomnia) were diagnostic of Bipolar I Disorder since she was in the military.  The examiner also noted the in-service hospitalization for a severe depressed episode.  The examiner stated that she was not able to render an opinion with regards to narcolepsy because she was not able to locate any documentation of narcolepsy in the avail documents in VBMS.  

The Board also requested a specialist's opinion as to whether the respiratory disabilities were incurred in service or were aggravated by the Veteran's psychiatric disabilities.  The examiner was unable to determine if these disabilities pre-existed entry into the military due to the lack of available records in VBMS.  She also opined that it was less likely than not that asthma/sinusitis/rhinitis was aggravated or incurred in any way by any incident, disease, or injury during service.  He noted that from 1994 through 2007, he could find no evidence that the Veteran demonstrated any signs or symptoms of allergy, upper airway disease, dyspnea, allergic symptoms, or other clinical signs or symptoms of the claimed disabilities. 

The examiner also stated that upper airway symptoms such as asthma are frequently aggravated by mental health disorders.  He noted that the Veteran has the appropriate mental health profile to show such symptoms.  He stated that while he could find no evidence that the Veteran had any respiratory symptoms for at least 12 years after discharge from service, "it is possible that she is demonstrating psycho-somatic airway dysfunction due to her psychiatric disorders.  As her mental health declines, so can her upper airway symptoms."  He concluded by saying that "I would conclude that her airway disease was at least partially aggravated or incurred by an incident, disease, or injury during service if (and only if) it is determined that her psychiatric disease is aggravated or incurred by an incident, disease, or injury during service." 

Analysis

The Board notes that there is evidence (in the form of VA examiner opinions) that the Veteran's psychiatric disabilities predated service.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

In this case, no psychiatric disabilities were noted upon entry into service.  Consequently, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The Board notes that three separate VA examiners have suggested that the Veteran's psychiatric disabilities predated service.  The basis for these suggestions appears to be the fact that a number of the Veteran's reported stressors were from childhood, adolescence, or at other times predating service.  However, none of the VA examiners were able to identify clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Moreover, the February 2015 specialist opined that the Veteran's psychiatric disabilities did not exist prior to the Veteran's entry into active duty.  Consequently, the Board finds that the Veteran is entitled to the presumption of soundness.  

With regard to direct service connection, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Psychiatric disabilities

With respect to the Veteran's claim of service connection for a psychiatric disability, the Board finds that she has satisfied all three elements of service connection.  The Veteran has a current disability that the February 2015 VA specialist has determined to be Bipolar I Disorder.  Additionally, she was diagnosed with adjustment disorder with depressed mood while she was still in service (January 1994).  Finally, the February 2015 VA specialist has opined that it is at least as likely as not that her current Bipolar I Disorder was incurred during service.  The basis for the opinion was that the Veteran's patterns of symptoms (depression, fast thoughts, insomnia) were diagnostic of Bipolar I Disorder since she was in the military.  The examiner also noted the in-service hospitalization for a severe depressed episode.  

Consequently, the Board finds that the preponderance of the evidence weighs in favor of the Veteran's claim, and that service connection for an acquired psychiatric disorder, to include major depressive disorder and Bipolar I Disorder is warranted.   

Respiratory disabilities

Furthermore, with regards to the Veteran's claimed respiratory disabilities (asthma, sinusitis, rhinitis), a VA specialist has opined that these disabilities were at least partially related to her psychiatric disease.  Consequently, the Board finds that service connection for respiratory disabilities, to include asthma, sinusitis, and allergic rhinitis is warranted as secondary to her newly service connected psychiatric disabilities.  

Narcolepsy

With regard to narcolepsy, the Board acknowledges the diagnosis of this disorder shown in the service treatment records in August 1984, and along with an earlier assement of possible narcolepsy in March 1993.  However, the Veteran has not met the first element of service connection in that she does not have a current diagnosis of narcolepsy. She underwent a polysomnography in January 2007.  The report from the Georgetown Sleep Center includes an impression of: periodic limb movement disorder (nocturnal myoclonus); restless leg syndrome; poor sleep efficiency; and idiopathic hypersomnia.  There was no diagnosis of narcolepsy.  No other clinical evidence at any time during the claim period reflects a diagnosis of narcolepsy.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for narcolepsy must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).






ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted

Entitlement to service connection for narcolepsy is denied.

Entitlement to service connection for a respiratory disability, to include asthma, sinusitis, and allergic rhinitis is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


